PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that on or about October 9, 1975, the respondent by and through its employees, was engaged in certain construction work on Eli Road, a State highway in Sumerco, Lincoln County, West Virginia. That respondent’s employees detonated explosive charges in the construction area causing rock and debris to be thrown against claimant’s trailer. That as a result claimant’s trailer was damaged and $89.55 is a fair and equitable estimate of the damage sustained by the claimant. Believing that liability exists on the part of the respondent and the damages are reasonable, an award of $89.55 is directed in favor of the claimant.
Award of $89.55.